                                                                     ADAM I. KLEINBERG
                                                                     AKLEINBERG@SOKOLOFFSTERN.COM
                                      January 16, 2021
Via ECF
Honorable Joan M. Azrack
U.S. District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722
                                      Re: Finnigan v. Mattituck-Cutchogue U.F.S.D., et al.
                                          Docket No. 20-cv-02837 (JMA) (ST)
                                          File No. 190141
Your Honor:

        This firm represents defendants Mattituck-Cutchogue Union Free School District (the
“District”), Dr. Jill Gierasch, and Dr. Kathleen Devine. We write on the consent of plaintiffs’
counsel to request permission for an additional two weeks to file defendants’ motion to dismiss
the amended complaint.

        This is our first request to extend the existing deadline. I have been out of town for two
college visits in the last two weeks and have been facing a very busy litigation calendar and several
time sensitive projects. We propose the following revised schedule:

           •   February 4, 2021       Deadline to serve the motion
           •   February 25, 2021      Deadline to oppose the motion
           •   March 11, 2021         Deadline for reply papers
       As per Your Honor’s Individual Rules of Practice, the parties will not file any motion
papers on ECF until the motion is fully briefed.

       Thank you for the consideration of this matter.

                                                              Respectfully submitted,

                                                              SOKOLOFF STERN LLP


                                                              ADAM I. KLEINBERG
                                                              VERNÉE PELAGE
cc: All counsel of record (via ECF)
